Title: To James Madison from John Graham, 7 May 1803
From: Graham, John
To: Madison, James


Dear Sir
Aranjuez 7th May 1803.
You will see from the Dispatches which go by the Gentleman who takes this Letter that this Government have at last given a possitive answer to Mr Pinckneys Representations relative to the occlusion of the Port of New Orleans. I shall rejoice if this Answer reaches you before that place passes into the hands of the French for I am convinced there is but one way left, by which we can now obtain satisfaction. I beg pardon for giving to you my Opinion thus freely; but after having witnessed for more than twelve Months as I have done, the uniform disposition of this Government to take advantage of our Moderation, I should feel myself wanting in the Duties I owe my Country, if I did not tell you, that so far as I could form an opinion, we had nothing to expect from the Justice of this Government. I beleive it may with truth be said, that neither Mr Pinckney nor myself during his absence has made to them a single application, which was unreasonable or improper—yet we have very rarely succeeded, and never, on any important point, except that, secured under the Convention. They refuse to admit their liability to pay us for the Losses we sustained during the late War, from the illegal conduct of Foreigners, under Spanish Authority. They suffer their officers in the Colonies & what is worse, their officers in Spain, to trample upon the Rights, & to distroy the Property of Americans; to our complaints on these Subjects, they pay so little attention, as sometimes not even to Answer them. They have driven from their Ports, the Vessels from our Country, under the plea of avoiding Contagion—when there was no cause for apprehension, and at the very time that they admitted Vessels from other Countries known to [be] infected. All this has not been thought enough by them, to try our Patience & to prove their want of Friendship—for when their Officer at New Orleans (to put it upon the best footing for them) had violated in its most essential Article, the Treaty which binds the two Nations—and when the President of the United States expressed, in a manner the most honorable to Spain, his Confidence that His Majesty would immediately countermand the Order of the Intendant and make such reparation as Justice & a regard for Friendly Neighbourhood might require—so far from coming forward, to meet as it merited this honorable & just Conduct of the President—the Government here thought proper, first to say, that His Majesty would take an Informe on the Subject. Upon being farther pressed, they adopted the half way & to me suspicious measure of suspending the effects, instead of repealing at once the order of the Intendant—they refused to take up the question of Redress until they received information from New Orleans—and now at the end of three Months, (during which we have been labouring to shew them the Injury they had done us, & the many reasons there were, why we should at this time receive a promise of compensation) they tell us, “that our Claim for Redress is vague & unsupported by Treaty that it is founded upon mere interpretations” & by way of shewing their displeasure that we should even complain—the Minister takes care to remind Mr Pinckney, that we ought to look upon the Navigation of the Mississipi, the favour of a Deposit in New Orleans until 98, its continuance after that period, & the revocation (he ought to have said the suspencion) of the Intendants Order, as precious Marks of His Majestys Generous Friendship for the United States. Had this Answer have been given at once, unjust & ungenerous as it is, perhaps the Pacific Genius of our Government might have induced them, still farther to attempt amicable discussion, as it might then have been supposed to proceed from want of information in those who gave it, but now, after three Months of evasion & delay it is impossible to be [sic] beleive this. I say evasion because the Answer now given proves that what was before said, was, but to evade, for if, (as they said), they wanted information from the Intendant it must have been as to Facts—and now they decide upon the Question in such a way as to shew that they do not look upon facts to be at all material to the decision. They now take it up on a general principle, by saying that our Deposit at New Orleans has rested since the Year 98 upon the mere Generosity of the King, & that therefore it is not reasonable he should pay any Damages, because his Officer thought it for the interest of his Sovereign, that the exercise of this Generosity should be suspended. From the Extract of the Proclamation of the Intendant which I presented to this Government, under your Authority, they knew that this was the mode in which that officer accounted for his Conduct. Why not then take up his defence upon that Ground if it was tenantable? Why resort to it now if it is not? But I will not take up your time with my Observations. By connecting the events which have taken place with the correspondence they have given rise to, I think you will see cause for Jealousy & Distrust. For myself I do not hesitate to say that I beleive a plan has been laid to draw into question, & to weaken the foundation of our Rights on the Mississipi. Under this impression I should rejoice to hear that the Standard of the Union was planted on the Walls of New Orleans. Policy dictates the Measure & Justice I think will sanction it. We have been deeply injured & we have sought Redress—it has been refused us in a manner the most grating to our feelings & our Honor & our Interest now call upon us to shew, “that altho we know the full value of Peace, we know our Rights also, & will maintain them.” This is the moment when we can act on the Mississipi with least inconvenience to ourselves & with the greatest certainty of success—for Spain has no means of resisting us—her Treasury is empty—her Credit gone; her Ships without Seamen or Stores, & her Government without Talents or Energy. France would probably see her Interest in keeping out of the Contest & might not take an active part against us—but if she did—we are beyond her reach, for she has no way of transporting an Army to our Country—& so heavy are her expences at Home, that her resources are not equal to the additional burthen of an American War. Independent of this, we may be assured that England will step between us & we know that her Fleets would be to us an effectual protection. At this moment I conceive they are protecting us, if as it [is] said they have prevented Genl Victor from Sailing for Louisiana.
I again ask pardon for giving you my Sentiments so freely. I could have wished to communicate them in Person—but as the present conveyance is a safe one, I give them without reserve. For two Months past I have thought that Negotiations here were useless & have begged most earnestly for permission to go to America or to Paris to take the Dispatches & to make known the reasons upon which I formed my Opinion. Mr Pinckney who thought differently from myself, has refused to let me go to either place & I now remain in Spain, anxiously waiting the Presidents permission to leave it.
As I am sensible that I may feel too warmly for any Injury done to us on the Mississipi & may of course view through an improper medium the events which have lately taken place I have chosen rather to risque the displeasure of my Friends in Kentucky by remaining Silent, than to hazard to them Opinions, which might possibly interfere with the Arrangements dictated by the Wisdom of the President.
I have now only to add, that should our Army be called into Service, I should be happy to join it in any Capacity in which I could be useful: at all events I hope I may be permitted to retire from my present Situation, which from various causes, has long been to me an uncomfortable one. As the Gentleman who takes this Letter is now waiting for it, you will I hope excuse me for sending it in its present form. I beg you will do me the Honor to present me to Mrs Madison and to accept the assurances of my profound Respect & Perfect Consideration.
John Graham
  

   
   RC (DLC). Marked “Private.” Docketed by JM. Docketed by Wagner as received 16 Aug.



   
   This was probably Titus Wells, who also carried Pinckney’s 4 May 1803 dispatch.



   
   For Cevallos’s 4 May 1803 letter to Pinckney, see Pinckney to JM, 4 May 1803, and n. 2.



   
   Graham here paraphrased a line from JM’s 18 Jan. 1803 instructions to Pinckney.


